Citation Nr: 0405154	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  01-08 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 60 percent for subacute 
bacterial endocarditis for purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1948.  He died in January 1999 at the age of 71.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A hearing was held in July 2003 before the undersigned 
Veteran's Law Judge in Washington, D.C.  A transcript of the 
hearing is associated with the claims file.  

The Board finds that the appellant perfected a timely appeal 
from the initial denial of her claim and therefore will not 
address the issue of whether she submitted new and material 
evidence to reopen her claim for entitlement to accrued 
benefits.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for a 
cardiovascular disability in September 1997.

2.  The veteran, himself a physician, noted that he 
experienced chronic congestive heart failure manifested by 
rales, dyspnea with minimal exertion, pretibial pitting, 
severe shortness of breath with exertion, and an enlarged 
heart.

3.  The claim was denied by rating decision dated in March 
1998.

4.  The veteran died in January 1999, before the denial of 
his claim became final.

5.  According to the Certificate of Death, the immediate 
cause of death was listed as endocarditis due to metastatic 
gastric carcinoma.

6.  At the time of the veteran's death, service connection 
had been established for subacute bacterial endocarditis 
rated at 60 percent disabling, and chronic frontal sinusitis 
rated at 10 percent disabling. 

7.  In January 1999, the appellant, the veteran's wife, filed 
claims for accrued benefits and dependency and indemnity 
compensation for the cause of the veteran's death.  

8.  By rating decision dated in March 1999, the RO granted 
the cause of death claim but denied the claim for accrued 
benefits.

9.  The appellant timely appealed the claim for accrued 
benefits.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 100 percent schedular evaluation for 
subacute bacterial endocarditis have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5013(a) (West 2002); 38 C.F.R. §§ 3.160, 4.1, 
4.2, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7001 (1997) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

Further, upon the death of a veteran, periodic monetary 
benefits to which he was entitled to receive at the time of 
death based on existing ratings or decisions or those 
benefits due, based on evidence in the file at the date of 
death that were unpaid for a period not to exceed two years 
prior to death may be paid to his spouse, children or 
dependent parents as accrued benefits.  38 U.S.C.A. § 5121 
(West 2002) and 38 C.F.R. § 3.1000 (2003).

Historically, the veteran filed a claim for an increased 
rating for a cardiovascular disorder in September 1997, which 
was denied by rating decision dated in March 1998.  In 
support of his claim, he submitted a statement that his 
condition was worse.  As noted above, the veteran was a 
physician.  For purposes of this decision, the Board accepts 
that the claim was pending at the time of his death in 
January 1999.  38 C.F.R. § 3.160.  The appellant filed a 
claim for accrued benefits shortly after the veteran's death 
and the Board finds that her claim was timely appealed.  

While the veteran's claim was pending, the applicable rating 
criteria for diseases of the heart, 38 C.F.R. § 4.104, were 
amended effective January 12, 1998.  See 62 Fed. Reg. 65207-
65244.  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, and, 
if so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  It is determined, as discussed below, that the pre-
amended criteria are more favorable than the new.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000) (Precedent Opinion of the 
General Counsel of the VA).  

Under the pre-amended regulations (prior to January 12, 
1998), endocarditis was rated analogous to rheumatic heart 
disease, DC 7000.  See 38 C.F.R. § 4.104 (1997).  Under DC 
7000, a 60 percent rating was warranted for inactive 
rheumatic heart disease with definite heart enlargement; 
severe dyspnea on exertion, elevation of systolic blood 
pressure or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, and 
preclusion of more than light manual labor.  A 100 percent 
schedular rating for inactive rheumatic heart disease 
required clinical and X-ray confirmation of definite 
enlargement of the heart, dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure, and preclusion of more 
than sedentary labor.  

The revised criteria, effective January 12, 1998, incorporate 
objective measurements of the level of physical activity, 
expressed numerically in metabolic equivalents (MET's), at 
which cardiac symptoms develop.  MET's are measured by means 
of a treadmill test.  However, it was recognized that a 
treadmill test may not be feasible in some instances owing to 
a medical contraindication, such as unstable angina with pain 
at rest, advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test was thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
MET's and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (2003).

Under the revised criteria for endocarditis, a 60 percent 
rating is warranted if there has been more than one episode 
of acute congestive heart failure in the past year; or a 
workload of greater than three MET's, but not greater than 
five METS, results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure; or a workload 
of three MET's, or less, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

At the time he filed his initial claim, the veteran reported 
that he experienced dyspnea with minimal exertion, had 
pretibial pitting by the end of the day, could no longer walk 
any distance, developed shortness of breath at any exertion, 
had rales, had an elevated systolic blood pressure despite 
the use of medication, could no longer work at the computer, 
and could not perform slight physical exertion.  He indicated 
that these findings were indicative of congestive heart 
failure.  Given the veteran's training as a physician, the 
Board places significant probative value on the statements 
and finds that a 100 percent rating was warranted for his 
subacute bacterial endocarditis under the pre-amended 
regulations.  As such, the Board concludes that the evidence 
supports the grant of a 100 percent disability rating for the 
purpose of accrued benefits.

To the extent the appellant submitted a claim for a total 
disability rating, the Board finds that the favorable grant 
of a 100 percent schedular evaluation renders the issue moot.  
Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
Inasmuch as the Board is allowing the benefit sought on 
appeal, the appellant will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

Entitlement to a 100 percent disability rating for subacute 
bacterial endocarditis is granted for purposes of accrued 
benefits.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



